          Case 2:20-cv-00306-JCM-NJK Document 13 Filed 04/17/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     ADA RIVAS,
11                                                         Case No.: 2:20-cv-00306-JCM-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13
     GOVERNMENT EMPLOYEES
14   INSURANCE COMPANY,
15          Defendant(s).
16         On April 6, 2020, the Court denied the parties’ proposed discovery plan without prejudice.
17 Docket No. 12. An amended discovery plan has not been filed. The Court hereby ORDERS that
18 an amended discovery plan be filed by April 23, 2020.
19         IT IS SO ORDERED.
20         Dated: April 17, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
